Exhibit 10.1
(NAVISITE LOGO) [b69984nib6998400.gif]
Personal & Confidential
May 19, 2004
Mark Clayman
3 Harvestwood Lane
Mansfield, MA 02048

     
Re:
  Offer of Employment: Contingent on closing of transaction between Surebridge,
Inc. and NaviSite.

Dear Mark Clayman:
NaviSite (“NaviSite” or “the Company”) is pleased to offer you the opportunity
to join NaviSite contingent upon the completion of the above referenced
transaction. You are being offered a position as a VP, Hosting & CIO, an Exempt
position, reporting to Joe Nicholson. If you decide to join us, your initial
base pay will be the same as you received at Surebridge, Inc. You will be
located in the Boston office. NaviSite may change your position, compensation,
duties and work location from time to time, as it deems appropriate.
Benefits:
You will also be eligible to receive certain employee benefits including
medical, dental, vision, flexible spending accounts, employee assistance
program, life insurance and accidental death and dismemberment insurance on your
date of hire, pursuant to the terms of the applicable plans. The Company
reserves the right to revise or discontinue any or all of its benefit plans, at
any time, in the Company’s sole discretion.
401(k):
Each new employee is eligible to participate in NaviSite’s 401(k) plan
immediately (subject to any restrictions by the Internal Revenue Service). If
you have already participated in a 401(k) plan in 2004, you must provide
NaviSite’s payroll department with your year to date 401(k) deferral amount from
your prior company by completing the 401(k) 2004 Year to Date form. If you
inform the payroll department, NaviSite will try to ensure that you do not go
over the 401(k) limit for 2004. You will receive a Principal Financial Company
brochure in your new hire packet for more details on the program.
Stock Incentive Plan:
You will be granted an option to purchase 40,000 shares of NaviSite’s common
stock in accordance with the NaviSite’s Amended and Restated 2003 Stock
Incentive Plan. The purchase price for such shares will be the closing price on
your date of hire. The vesting schedule will be set forth in the stock option
agreement. The options will be governed by and subject to the terms, conditions
and termination provisions of NaviSite’s stock option agreement (which you will
be required to sign in connection with the issuance of your grant). A sample of
the option agreement is attached.
Commission Plan:
If you are considered a Sales employee by the Company, NaviSite will continue to
honor the applicable Surebridge commission plan until the 2004 NaviSite Sales
Incentive Plan is adopted. Once adopted, all Surebridge commission plans will no
longer be in effect. Any compensation plan offered by NaviSite may be modified
by the Company at any time.

 



--------------------------------------------------------------------------------



 



Vacation, Floater and Sick Time:
In order to allow employees the greatest possible control of their time away
from work, NaviSite has a vacation, floater and sick time policy, which will be
detailed in your new hire packet. Each new employee begins to accrue vacation
time immediately. In addition, you and the Company agree that any accrued,
unused vacation, floater, and sick time you have as of the date of the closing
transaction between Surebridge, Inc. and NaviSite will be transferred to your
NaviSite vacation, floater, and sick banks, respectively, for use as an employee
of NaviSite and under the terms of NaviSite’s policy. Any accrued personal time
from Surebridge will also be transferred to NaviSite, but such personal time
must be used on or before December 31, 2004 or it will be forfeited, As a
result, by accepting this offer of employment, you forfeit any right to seek the
payout of vacation pay or other accrued paid time off from Surebridge, Inc. as a
result of your separation from Surebridge, Inc.
2004 Holidays:
The 2004 holiday schedule and policy will be included in your new hire package.
1.9:
For purposes of federal immigration law, you will be required to provide to
NaviSite documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to NaviSite within three
(3) business days of your first date of hire with NaviSite, or the Company’s
employment relationship with you may be terminated.
Arbitration:
In the event of any dispute or claim relating to or arising out of your
employment relationship with NaviSite, this agreement or the termination of your
employment relationship (including but not limited to, any claims of breach of
contract, wrongful termination of age, sex, disability, race or other
discrimination or harassment), you and NaviSite agree that all such disputes
shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in Boston, Massachusetts or
the state in which you work, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, and
you and the Company waive all rights to have such disputes tried by a court or
jury. However, you and NaviSite agree that this arbitration provision shall not
apply to any disputes and claims relating to or arising out of (1) the misuse or
misappropriation of your or the Company’s trade secrets or proprietary
information as set forth in the Company’s Proprietary Information and Inventions
Agreement, or (2) your violation of any obligations contained in the Company’s
Non-Competition Agreement.
Company Rules/Proprietary Information/Non-Competition:
In consideration of your employment with NaviSite, and as a condition thereof,
you will be required to abide by Company rules and regulations, including
acknowledging in writing that you have read the Company’s Employee Handbook, and
signing and complying with the following: (1) the Company’s Code of Business
Conduct and Ethics, which sets forth certain legal and standards of conduct; (2)
the Company’s Proprietary Information and Inventions Agreement, which prohibits
unauthorized use or disclosure of NaviSite proprietary information; and (3) the
Company’s Non-Competition Agreement, which governs certain conduct during and
after the end of your employment with the Company.
Third Party Confidential Information:
In your work for the company you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer except
Surebridge or its subsidiaries. You agree that you will not bring onto Company
premises any unpublished documents or property belonging to any former employer
except Surdbridge or its subsidiaries. You also acknowledge that you are not
prohibited from or limited in your performance of any job duties for the Company
by any restrictive covenants not to compete, confidentiality agreements or any
other contractual obligations other than those with Surebridge or its
subsidiaries, which have been assigned to NaviSite.

 



--------------------------------------------------------------------------------



 



At Will:
If you choose to accept this offer, your employment with NaviSite will be
voluntarily entered into and will be for no specified period of time. As a
result, you will be free to resign at any time with or without cause, as you
deem appropriate simply by notifying the Company. NaviSite will have a similar
right and may conclude its employment relationship with you at any time, with,
or without cause, and without advance notice.
Release:
By accepting this offer and in consideration thereof, you are releasing the
Company, Surebridge, Inc., and its and their officers, directors, shareholders,
affiliates, successor corporations, agents and assigns from any cause of action,
whether known or unknown, you may have or that may arise prior to signing below.
Severance:
By accepting this offer, you agree that your transition to NaviSite will not
constitute the termination of your employment from Surebridge, Inc. for purpose
of any severance obligations Surebridge, Inc. may have to you. You and NaviSite
agree that any such severance obligations of Surebridge, Inc., as well as any of
your responsibilities relating thereto (including, without limitation, any
obligations relating to you obtaining new employment and executing a general
release), are hereby assigned to NaviSite will not be triggered unless your
employment with NaviSite is terminated involuntarily and all other preconditions
for such severance arise. You and NaviSite agree that letter agreement dated May
19, 1999 between the Berkshire Group (and agreed to by Panoptic Technologies)
and you relating to the severance obligations that are being assigned to
NaviSite is hereby amended by deleting the words “before December 31, 2004” from
the second paragraph of said letter and inserting in place thereof the words “at
any time”.
Acceptance of Offer:
To indicate your acceptance of this employment offer, please sign, date in the
space provided below and return this letter to Human Resources, NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810. A duplicate original is enclosed for your
records. This letter, along with any agreements relating to proprietary rights
and non-competition between you and the Company, set forth the terms of your
employment with the Company.
This letter, along with any agreements may not be modified or amended except by
a written agreement signed by an authorized officer of the Company. This letter
sets forth the terms of your employment with NaviSite and supersedes any prior
representations or agreements, whether written or oral. If we do not hear from
you by May 28, 2004 we will assume you have decided not to join NaviSite and
this offer will be deemed revoked. NaviSite reserves the right to withdraw this
offer at any time prior to receipt of your signed acceptance of the offer.
By signing below and thus accepting the Company’s offer, you represent and
acknowledge that you are aware of the Company’s business affairs and financial
condition and have acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding whether or not to join the Company
and that the Company makes no representations regarding the future success of
the Company.
We look forward to your positive response and welcoming you to the NaviSite
Team.
Sincerely,
/s/ Gabriel Ruhan
Gabriel Ruhan
Chief Operating Officer
NaviSite, Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

         
/s/ Mark Clayman
  5/27/2001    
 
       
Signature of Mark Clayman
  Date    

 